DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2019/0301554 to Hosamane et al.
Re: claims 1 and 19. Hosamane et al. show in figures 1B, 2, and 3 a system comprising:
a brake assembly 30 configured to be positioned within a wheel cavity of a wheel 52, wherein the brake assembly defines a plurality of cooling channels, as labeled; and a distributor shown in the area of 26a configured to receive a flow of cooling fluid and supply the cooling fluid to the plurality of cooling channels, wherein at least one cooling channel of the plurality of cooling channels is configured to receive a portion of the cooling fluid from the distributor and discharge the portion of the cooling fluid into the wheel cavity with element 52 when the brake assembly 30 is positioned within the wheel cavity as shown.

[AltContent: textbox (Splines comprising cooling channels)]
[AltContent: textbox (Header )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more distributor outlet)][AltContent: arrow]
    PNG
    media_image1.png
    437
    656
    media_image1.png
    Greyscale



	Re: claim 2.  Hosamane et al. show in figures 1B, 2, and 3 the limitation wherein the distributor includes one or more distributor inlets shown in the area ear the end of the lead line of 26a and a plurality of distributor outlets, as labeled, wherein the distributor shown in the area of 26a is configured to receive the cooling fluid in the one or more distributor inlets and issue a portion of the cooling fluid to each distributor outlet, wherein each distributor outlet is configured to establish a fluid connection to one or more of the cooling channels.
	Re: claims 7-9.  Hosamane et al. show in figures 1B, 2, and 3 a torque tube 82, and a plurality of splines, as labeled, attached to the torque tube, wherein the plurality of splines define the plurality of cooling channels.
	Re: claim 10.  Hosamane et al. show in figures 1B, 2, and 3 wherein the brake assembly comprises a disc stack 56, and wherein the at least one cooling channel, as labeled, is configured to discharge the portion of the cooling fluid toward the disc     stack 56.
	Re: claim 11.  Hosamane et al. show in figures 1B, 2, and 3 wherein the distributor includes a header, as labeled, configured to receive the flow of cooling fluid wherein the distributor defines a plurality of parallel fluid channels or portions shown below the labeled distributor outlet in fluid communication with the header, wherein each parallel channel defines a distributor outlet.
	Re: claims 12 and 14.  Hosamane et al. show in figure 3 wherein the header, as labeled, is configured to surround an axis shown in figure 3 under element number 58 of the wheel 52.
Re: claim 13.  Hosamane et al. show in figure 3 the limitation wherein the distributor, as labeled, is configured to engage a portion of the brake assembly or particularly the torque tube 82 as shown such that a translation of the portion of the brake assembly i.e. for example the torque tube due to sufficient force on the pressure plate 88 to which the torque tube is connected parallel to an axis of the wheel shown below element number 58 causes a translation of the header parallel to the axis of the wheel since the header is formed within a portion of the torque tube as shown in figure 3 as best understood.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 15-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosamane et al. in view of CN-206609089 (CN’089).
Re: claims 3, 6, 15 and 20 .  CN’089 teaches in the English translation in the sentence beginning “Optionally, the evaporation condenser comprises a fan…” the limitation of a cooling system comprising a fan configured to supply the flow of cooling fluid to a distributor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor of the brake cooling system of Hosamane et al. to have been connected to a fan, in view of the teachings of CN’089, in order to provide a means of promoting or encouraging fluid flow for increased brake cooling capacity.  With regards to claim 6, Examiner notes that the fan is configured to attached to a strut configured to support the wheel by virtue of the fan having mass with an attachable surface, as broadly and functionally recited and as best understood.  With regards to claim 15, also see the rejection of claim 1.
Re: claims 4 and 16.  CN’089 teaches a fan with a housing or portion that includes the components that make up the fan and also teaches in the same sentence mentioned in the rejection of claim 3 a fan exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the distributor of the brake cooling system of Hosamane et al. to have been connected to a fan exhaust, in view of the teachings of CN’089, in order to provide a means of promoting or encouraging fluid flow toward the brake assembly for increased brake cooling capacity.
Re: claim 17.  Hosamane et al., as modified, teach in figures 1B, 2, and 3 of Hosamane et al. a torque tube 82, and a plurality of splines, as labeled, attached to the torque tube, wherein the plurality of splines define the plurality of cooling channels.
Re: claim 18.  Hosamane et al., as modified, teach in figures 1B, 2, and 3 of Hosamane et al. wherein the brake assembly comprises a disc stack 56, and wherein the at least one cooling channel, as labeled, is configured to discharge the portion of the cooling fluid toward the disc stack 56.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosamane et al. in view of CN-206609089 (CN’089) as applied above, and further in view of JP-2001500590 (JP’590) and US Patent 2925723 to Hagen et al.
JP’590 teaches in the English machine translation the use of a fan in a cooling system being in the form of a turbofan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan of Hosamane et al., as modified, to have been a turbofan, in view of the teachings of JP’590, in order to provide a means of improving brake cooling capacity by increasing cooling fluid distribution.
Hagen et al. teach in col. 5 lines 38-41 the use of a multi-stage compression fan or, particularly, a fan including a plurality of compression stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan of Hosamane et al., as modified, to have included a plurality of compression stages, in view of the teachings of Hagen et al., in order to provide an additional means of improving brake cooling capacity by increasing cooling fluid distribution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: RU-2222473, WO-0120187, US 3033329, US 3033319, and US 2940549 teach the use of similar multidisc brake systems with a cooling assembly.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 21, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657